Exhibit 10.2

 

EXECUTION VERSION

 

TAX MATTERS AGREEMENT

 

by and among

 

Nabors Industries Ltd.

 

and

 

Nabors Red Lion Limited

 

Dated as of March 24, 2015

 

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of March 24, 2015, is by
and among Nabors Industries Ltd., a Bermuda exempted company (“Navy”), and
Nabors Red Lion Limited, a Bermuda exempted company (“Red Lion”).  Each of Navy
and Red Lion is sometimes referred to herein as a “Party” and, collectively, as
the “Parties.”

 

WHEREAS, Navy, directly and through its various subsidiaries, is engaged in the
Non-Red Lion Business and the Red Lion Business;

 

WHEREAS, as a condition to the execution of the Agreement and Plan of Merger,
dated as of June 25, 2014, as amended from time to time, by and among Navy, Red
Lion and C&J Energy Services, Inc., a Delaware corporation (“Penny,” and such
agreement, the “Merger Agreement”), Navy is causing certain of its Subsidiaries
to engage in the Red Lion Restructuring, which includes the U.S. Distributions;

 

WHEREAS, the Parties intend that, for U.S. federal income Tax purposes, the U.S.
Distributions qualify under Section 355 of the Code, but, in the case of the
distribution by Nabors International Finance Inc., a Delaware corporation
(“NIFI”), subject to the possible application of Section 355(d) of the Code;

 

WHEREAS, pursuant to the Merger Agreement, the parties will effect the merger of
Nabors CJ Merger Co., a Delaware corporation (“Merger Sub”), with and into
Penny, with Penny continuing as the surviving corporation (the “Merger”), as a
result of which the issued and outstanding shares of Penny Common Stock will be
converted into the right to receive Red Lion Common Shares;

 

WHEREAS, following the Merger, Red Lion will transfer, or cause to be
transferred, the shares of Penny to CJ Lux Holdings S.à r.l., a limited
liability company organized under the laws of Luxembourg and wholly owned by Red
Lion (“LuxCo”), and thereafter LuxCo will transfer the shares of Penny to CJ
Holding Co., a Delaware corporation (“USHC”); and

 

WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes, (b) set forth certain covenants and indemnities relating to the
preservation of the Intended Tax Treatment of certain steps of the Red Lion
Restructuring, and (c) set forth certain rights, responsibilities and
obligations relating to Taxes.

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.01          General.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Accounting Firm” has the meaning set forth in Section 8.01.

 

“Adjustment” means an adjustment of any item of income, gain, loss, deduction,
credit or any other item affecting Taxes of a taxpayer pursuant to a Final
Determination.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Ancillary Agreement” has the meaning set forth in the Separation Agreement.

 

“Benefited Party” has the meaning set forth in Section 4.01(b).

 

“Carryback” has the meaning set forth in Section 4.02(b).

 

“Closing Date” means the date on which the Merger is consummated.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Parent” means the “common parent corporation” of an “affiliated group”
(in each case, within the meaning of Section 1504 of the Code) filing a
U.S. federal consolidated Income Tax Return.

 

“Disqualifying Action” means a Navy Disqualifying Action or a Red Lion
Disqualifying Action.

 

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

 

“Effective Time” has the meaning set forth in the Separation Agreement.

 

“Employee Benefits Agreement” means the Employee Benefits Agreement by and
between the Parties dated as of the date hereof.

 

“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include any action described in or contemplated by
the Separation Agreement, the Merger Agreement or any Ancillary Agreement or
that is undertaken pursuant to the Red Lion Restructuring.

 

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

 

2

--------------------------------------------------------------------------------


 

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (a) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed, (b) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the Laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period, (c) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax, or (d) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.

 

“Income Tax Return” means any Tax Return on which Income Taxes are reflected or
reported.

 

“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to:  (a) net income or profits or net receipts (including, but not
limited to, any capital gains, minimum Tax or any Tax on items of Tax
preference, but not including sales, use, real or personal property, or transfer
or similar Taxes) or (b) multiple bases (including corporate franchise, doing
business and occupation Taxes) if one or more bases upon which such Tax may be
based, measured by, or calculated with respect to, is described in clause (a).

 

“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article III.

 

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article III.

 

“Information” has the meaning set forth in Section 7.01(a).

 

“Information Request” has the meaning set forth in Section 7.01(a).

 

“Intended Tax Treatment” means the U.S. Distributions (a) qualify under
Section 355 of the Code and (b) are not subject to the application of 
Section 355(d) or (e) of the Code, other than the possible application of
Section 355(d) in the case of the NIFI Distribution.

 

“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including, but not limited to its agents, representatives, and attorneys.

 

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

 

“LuxCo” has the meaning set forth in the recitals to this Agreement.

 

“Merger” has the meaning set forth in the recitals to this Agreement.

 

“Merger Agreement” has the meaning set forth in the recitals to this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Merger Sub” has the meaning set forth in the recitals to this Agreement.

 

“Mixed Business Income Tax Return” means any Income Tax Return (other than a
Navy Consolidated Return), including any consolidated, combined or unitary
Income Tax Return, that reflects or reports Income Taxes that relate to at least
one asset or activity that is part of the Non-Red Lion Business, on the one
hand, and at least one asset or activity that is part of the Red Lion Business,
on the other hand.

 

“Mixed Business Non-Income Tax Return” means any Non-Income Tax Return that
reflects or reports Non-Income Taxes that relate to at least one asset or
activity that is part of the Non-Red Lion Business, on the one hand, and at
least one asset or activity that is part of the Red Lion Business, on the other
hand.

 

“Mixed Business Non-Income Taxes” means any U.S. federal, state or local, or
non-U.S. Non-Income Taxes attributable to any Mixed Business Non-Income Tax
Return.

 

“Mixed Business Non-U.S. Income Tax Return” means any Mixed Business Income Tax
Return on which Mixed Business Non-U.S. Income Taxes are reflected or reported.

 

“Mixed Business Non-U.S. Income Taxes” means any non-U.S. Income Taxes
attributable to any Mixed Business Income Tax Return.

 

“Mixed Business U.S. Income Tax Return” means any Mixed Business Income Tax
Return on which Mixed Business U.S. Income Taxes are reflected or reported.

 

“Mixed Business U.S. Income Taxes” means any U.S. federal, state or local Income
Taxes attributable to any Mixed Business Income Tax Return.

 

“Mixed Return Preparing Party” has the meaning set forth in
Section 2.04(a)(iii).

 

“Mixed Return Reviewing Party” has the meaning set forth in
Section 2.04(a)(iii).

 

“Navy” has the meaning set forth in the preamble to this Agreement.

 

“Navy Consolidated Return” means the U.S. federal Income Tax Return required to
be filed by NIFI as the Common Parent.

 

“Navy Consolidated Taxes” means any U.S. federal Income Taxes attributable to
any Navy Consolidated Return.

 

“Navy Consultation Statement” has the meaning set forth in Section 6.02(d)(iii).

 

“Navy Disqualifying Action” means (a) any action (or the failure to take any
action) within its control by Navy or any Navy Entity (including entering into
any agreement, understanding or arrangement or any negotiations with respect to
any transaction or series of transactions), (b) any event (or series of events)
involving the capital stock of Navy or any Navy Entity, or any assets of Navy or
any Navy Entity, or (c) any breach by Navy or any Navy Entity of any
representation, warranty or covenant made by them in this Agreement, in each
case, that

 

4

--------------------------------------------------------------------------------


 

would affect the Intended Tax Treatment of the U.S. Distributions; provided,
however, the term “Navy Disqualifying Action” shall not include any action
described in the Separation Agreement, the Merger Agreement or any Ancillary
Agreement.

 

“Navy Entity” means any Subsidiary of Navy; provided, however, that Red Lion or
any Subsidiary of Red Lion (including Penny) shall not be considered a Navy
Entity for periods after the Effective Time.

 

“Navy General Counsel” has the meaning set forth in Section 6.02(d)(i).

 

“Navy Group” means, individually or collectively, as the case may be, Navy and
any Navy Entity.

 

“Navy Taxes” means, without duplication, all known and unknown Taxes (including
any Taxes resulting from an Adjustment) (a) of Navy or any Subsidiary or former
Subsidiary of Navy (including, for the avoidance of doubt, Red Lion and any
Subsidiary of Red Lion as of the date prior to the Closing Date) for any
Pre-Closing Period and, with respect to a Straddle Period, the portion of such
period ending at the end of the day on the Closing Date (determined in
accordance with Section 2.05) and (b) any Restructuring Taxes, in each case,
other than Red Lion Taxes.

 

“NCPS” means Nabors Completion & Production Services Co, a Delaware corporation.

 

“NIFI” has the meaning set forth in the recitals to this Agreement.

 

“NIFI Distribution” means the distribution by NIFI of NCPS.

 

“NII” means Nabors Industries, Inc., a Delaware corporation.

 

“NII Distribution” means the distribution by NII of NCPS.

 

“Non-Income Tax Return” means any Tax Return relating to Taxes other than Income
Taxes.

 

“Non-Income Taxes” means any Taxes other than Income Taxes.

 

“Non-Red Lion Business” has the meaning set forth in the Separation Agreement.

 

“Notified Action” has the meaning set forth in Section 6.03(a).

 

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.

 

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

 

“Past Practice” means past practices, accounting methods, elections and
conventions.

 

“Penny” has the meaning set forth in the recitals to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Penny Common Stock” has the meaning set forth in the Merger Agreement.

 

“Person” has the meaning set forth in the Separation Agreement.

 

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Closing Date, including for the avoidance of doubt, the portion of any
Straddle Period beginning after the Closing Date.

 

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Closing Date, including for the avoidance of doubt, the portion of
any Straddle Period ending at the end of the day on the Closing Date.

 

“Preparing Party” has the meaning set forth in Section 2.04(a)(ii).

 

“Prohibited Entities List” means a list of entities the issuance of Red Lion
shares (or the shares of any entity in the chain of NCPS ownership (including
NCPS)) to which could cause the U.S. Distributions to fail to qualify for the
Intended Tax Treatment as a result of an agreement, understanding, arrangement,
or substantial negotiations by persons who were directors, officers or by
another person or persons with the implicit or explicit permission of one or
more of such officers, directors, or controlling shareholders of Navy or any of
its Subsidiaries during the two-year period ending on the date of the Red Lion
Restructuring regarding a potential acquisitive transaction involving such
entities, to be provided by Navy to Red Lion and Penny no less than five
(5) days prior to Closing.

 

“Prohibited Issuance” means (i) any issuance after the Closing of Red Lion
shares, options, warrants or similar interests or such interests of any entity
in the chain of NCPS ownership (including NCPS) to any Person in connection with
a public offering (within the meaning of Treasury Regulation
Section 1.355-7(h)(11)) or a private placement of such stock by Red Lion or such
entity in the chain of NCPS ownership (including NCPS), (A) if immediately
following and as a result of such issuance, such Person would be a ten-percent
shareholder (within the meaning of Treasury Regulation Section 1.355-7(h)(14)),
or a “coordinating group” (within the meaning of Treasury Regulation
Section 1.355-7(h)(4)) that is treated as a ten-percent shareholder, directly or
indirectly, of NCPS or (B) which is taken into account for purposes of
Section 355(e) of the Code as a result of pre-Merger Actions of Penny and
(ii) any issuance or grant after the Closing of Red Lion capital stock, options,
warrants or similar interests, or capital stock, options, warrants or similar
interests of any entity in the chain of NCPS ownership (including NCPS), as
consideration to effect a merger with or acquisition of any entity (or any
affiliate of such entity) included on the Prohibited Entities List. For the
avoidance of doubt, the Merger shall not constitute a Prohibited Issuance.

 

“Proposed Action” has the meaning set forth in Section 6.02(d).

 

“Proposed Action Notice” has the meaning set forth in Section 6.02(d)(i).

 

“Red Lion” has the meaning set forth in the preamble to this Agreement.

 

“Red Lion Business” has the meaning set forth in the Separation Agreement.

 

6

--------------------------------------------------------------------------------


 

“Red Lion Common Shares” has the meaning set forth in the Merger Agreement.

 

“Red Lion Disqualifying Action” means (a) any action described in
Section 6.02(b) (whether or not 6.02(c) is complied with), (b) any violation of
Navy’s preemptive rights under Section 6.3(b) of the Bye-Laws of Red Lion Ltd.,
or (c) any breach by Red Lion or any Red Lion Entity of any representation,
warranty or covenant made by them in this Agreement, in each case, taken or
occurring after the Closing and as a result of which the U.S. Distributions fail
to qualify for the Intended Tax Treatment; provided, however, the term “Red Lion
Disqualifying Action” shall not include (i) any action described in the
Separation Agreement, the Merger Agreement or any Ancillary Agreement
(including, in each case, the exhibits thereto) or that is undertaken pursuant
to the Red Lion Restructuring and (ii) any action that would not have caused the
U.S. Distributions to fail to qualify for the Intended Tax Treatment in the
absence of a Navy Disqualifying Action.

 

“Red Lion Entity” means any Subsidiary of Red Lion immediately after the
Effective Time.

 

“Red Lion Group” means, individually or collectively, as the case may be, Red
Lion and any Red Lion Entity.

 

“Red Lion Restructuring” has the meaning set forth in the Separation Agreement.

 

“Red Lion Taxes” means, without duplication, all known and unknown Taxes, (a) of
or attributable to the Red Lion Business and the Red Lion Group  (i) for any
Post-Closing Period (other than any Restructuring Taxes) and (ii) for any
Pre-Closing Period and, with respect to a Straddle Period, the portion of such
period ending at the end of the day on the Closing Date (determined in
accordance with Section 2.05), to the extent that such Taxes are accrued and
reflected in the Working Capital adjustment pursuant to section 2.7 of the
Separation Agreement and,(b) incurred as a result of a Red Lion Disqualifying
Action.  Red Lion Taxes shall also include Taxes imposed as a result of the U.S.
Distributions failing to qualify for the Intended Tax Treatment as a result of
an inaccuracy in the representations and warranties set forth in Sections
4.1(b)(vi)(1)-(2) of the Merger Agreement, it being understood that Taxes
(i) shall be considered to result from such inaccuracy only if such Taxes would
arise without regard to events occurring after the Closing and (ii) shall be
treated as Red Lion Taxes only if such Taxes otherwise would not have been
incurred.

 

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund.

 

“Restriction Period” has the meaning set forth in Section 6.02(b).

 

“Restructuring Taxes” means any Taxes imposed on or arising as a result of the
Restructuring.  For the avoidance of doubt, Restructuring Taxes shall include,
without limitation,

 

7

--------------------------------------------------------------------------------


 

Transfer Taxes and Taxes payable by reason of (i) deferred intercompany
transactions or excess loss accounts triggered by any step of the Red Lion
Restructuring, (ii) the issuance or settlement in connection with the Red Lion
Restructuring of intercompany receivables, payables, loans and other accounts
between Red Lion or any member of the Red Lion Group, on the one hand, and Navy
and any member of the Navy Group, on the other hand, (iii) the failure of any of
the steps of the Red Lion Restructuring intended to qualify as a series of
distributions subject to Sections 332 and 355 of the Code to so qualify,
(iv) the application of Section 355(d) of the Code to the NIFI Distribution and
(v) restructuring Red Lion Assets located in Canada in connection with the Red
Lion Restructuring, provided that Restructuring Taxes shall not include any
Taxes payable by Nabors Production Services Ltd. (“NPSL”) after the closing as a
result of any NPSL tax attributes that are reduced in connection with
cancellation of debt income, if any, arising in connection with the contribution
of a portion of the Notes to NPSL prior to the Closing Date.

 

“Reviewing Party” has the meaning set forth in Section 2.04(a)(ii).

 

“Separation Agreement” means the Separation Agreement by and between Navy and
Red Lion dated as of June 25, 2014.

 

“Separation Date” has the meaning set forth in the Separation Agreement.

 

“Single Business Return” means any Tax Return including any consolidated,
combined or unitary Tax Return, that reflects or reports Tax Items relating only
to the Non-Red Lion Business, on the one hand, or the Red Lion Business, on the
other (but not both), whether or not the Person charged by Law to file such Tax
Return is engaged in the business to which the Tax Return relates.

 

“Single Business Return Preparing Party” has the meaning set forth in
Section 2.04(b).

 

“Single Business Return Reviewing Party” has the meaning set forth in
Section 2.04(b).

 

“Single Business Taxes” means any U.S. federal, state or local, or foreign Taxes
attributable to any Single Business Return.

 

“Straddle Period” means any taxable period that begins on or before and ends
after the Closing Date.

 

“Subsidiary” has the meaning set forth in the Separation Agreement.

 

“Tax” means (a) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, net income, gross income,
gross receipts, excise, real property, personal property, sales, use, service,
service use, license, lease, capital stock, transfer, recording, franchise,
business organization, occupation, premium, environmental, windfall profits,
profits, customs, duties, payroll, wage, withholding, social security,
employment, unemployment, insurance, severance, workers compensation, excise,
stamp, alternative minimum, estimated, value added, ad valorem and other taxes,
charges, fees, duties, levies, imposts, or other similar assessments, (b) any
interest, penalties or additions attributable thereto, and (c) all liabilities
in

 

8

--------------------------------------------------------------------------------


 

respect of any items described in clauses (a) or (b) payable by reason of
assumption, transferee or successor liability, operation of Law or Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under Law).

 

“Tax Attributes” means net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses and any
other losses, deductions, credits or other comparable items that could affect a
Tax liability for a past or future taxable period.

 

“Tax Benefit” means any refund, credit, or other reduction in Tax payments
otherwise required to be made to a Taxing Authority.

 

“Tax Group” means any U.S. federal, state, local or foreign affiliated,
consolidated, combined, unitary or similar group or fiscal unity that joins in
the filing of a single Tax Return.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable.

 

“Tax Matter” has the meaning set forth in Section 7.01(a).

 

“Tax Package” means all relevant Tax-related information relating to the
operations of the Non-Red Lion Business or the Red Lion Business, as applicable,
that is reasonably necessary to prepare and file the applicable Tax Return.

 

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.

 

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

“Transaction Agreement” means this Agreement, the Merger Agreement, the
Separation Agreement, the Employee Benefits Agreement and the Transition
Services Agreement (as defined in the Merger Agreement).

 

“Transactions” means the Restructuring, and the other transactions contemplated
by the Separation Agreement, the Merger Agreement and the Ancillary Agreements.

 

9

--------------------------------------------------------------------------------


 

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed as a result of the Restructuring.

 

“Treasury Regulations” means the final and temporary (but not proposed) income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law or accounting firm, which firm is
reasonably acceptable to Navy, to the effect that a transaction will not affect
the Intended Tax Treatment.

 

“U.S.” means the United States of America.

 

“U.S. Distributions” means the NII Distribution and the NIFI Distribution.

 

“U.S. Income Taxes” means any Income Taxes imposed by or payable to the United
States, any State or any political subdivision of the United States or any
State.

 

“USHC” has the meaning set forth in the recitals to this Agreement.

 

Section 1.02          Additional Definitions.  Capitalized terms not defined in
this Agreement shall have the meaning ascribed to them in the Separation
Agreement.

 

ARTICLE II

 

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE ON TAX RETURNS

 

Section 2.01          U.S. Income Tax Returns.

 

(a)           Navy Consolidated Returns.  Navy shall cause to be prepared and
filed all Navy Consolidated Returns, and shall pay or cause to be paid all Taxes
shown to be due and payable on such Tax Returns; provided that Red Lion shall
reimburse Navy for any such Taxes that are Red Lion Taxes (for the avoidance of
doubt taking into account those payments (if any) of Taxes with respect to such
Tax Return made on or prior to the Closing Date by Red Lion or a Red Lion
Entity).

 

(b)           Extraordinary Transactions.  Notwithstanding anything to the
contrary in this Agreement, for all Tax purposes, the Parties shall report any
Extraordinary Transactions that are caused or permitted by Red Lion or any Red
Lion Entity on the Closing Date after the Effective Time as occurring on the day
after the Closing Date pursuant to Treasury
Regulation Section 1.1502-76(b)(1)(ii)(B) or any similar or analogous provision
of state, local or foreign Law and for purposes of allocating responsibility for
Taxes pursuant to this Agreement.

 

10

--------------------------------------------------------------------------------


 

(c)           Mixed Business U.S. Income Tax Returns.

 

(i)            Navy shall prepare and file (or cause a Navy Entity to prepare
and file) any Mixed Business U.S. Income Tax Return required to be filed by Navy
or a Navy Entity and shall pay, or cause such Navy Entity to pay, all Taxes
shown to be due and payable on such Tax Return; provided that Red Lion shall
reimburse Navy for any such Taxes that are Red Lion Taxes (for the avoidance of
doubt taking into account those payments (if any) of Taxes with respect to such
Tax Return made on or prior to the Closing Date by Red Lion or a Red Lion
Entity).

 

(ii)           Red Lion shall prepare and file (or cause a Red Lion Entity to
prepare and file) any Mixed Business U.S. Income Tax Return required to be filed
by Red Lion or a Red Lion Entity after the Closing Date, if any, and Red Lion
shall pay, or cause such Red Lion Entity to pay, all Taxes shown to be due and
payable on such Tax Return; provided that Navy shall reimburse Red Lion for any
Taxes that are Navy Taxes.

 

(d)           Single Business U.S. Income Tax Returns.

 

(i)            Navy shall prepare and file (or cause a Navy Entity to prepare
and file) any Single Business Return that relates to U.S. Income Taxes for a
Pre-Closing Period or a Straddle Period required to be filed by Navy or a Navy
Entity, if any, and shall pay, or cause such Navy Entity to pay, all Taxes shown
to be due and payable on such Tax Return; provided that Red Lion shall reimburse
Navy for any such Taxes that are Red Lion Taxes (for the avoidance of doubt
taking into account those payments (if any) of Taxes with respect to such Tax
Return made on or prior to the Closing Date by Red Lion or a Red Lion Entity).

 

(ii)           Red Lion shall prepare and file (or cause a Red Lion Entity to
prepare and file) any Single Business Return that relates to U.S. Income Taxes
for a Pre-Closing Period or a Straddle Period required to be filed by Red Lion
or a Red Lion Entity after the Closing Date, if any, and Red Lion shall pay, or
cause such Red Lion Entity to pay, all Taxes shown to be due and payable on such
Tax Return; provided that Navy shall reimburse Red Lion for any Taxes that are
Navy Taxes.

 

Section 2.02          Mixed Business Non-U.S. Income Tax Returns and Mixed
Business Non-Income Tax Returns.

 

(a)           Navy shall prepare and file (or cause a Navy Entity to prepare and
file) any Mixed Business Non-U.S. Income Tax Return and any Mixed Business
Non-Income Tax Return for a Pre-Closing Period or a Straddle Period required to
be filed by Navy or a Navy Entity and shall pay, or cause such Navy Entity to
pay, all Taxes shown to be due and payable on such Tax Return; provided that Red
Lion shall reimburse Navy for any such Taxes that are Red Lion Taxes (for the
avoidance of doubt taking into account those payments (if any) of Taxes with
respect to such Tax Return made on or prior to the Closing Date).

 

(b)           Red Lion shall prepare and file (or cause a Red Lion Entity to
prepare and file) any Mixed Business Non-U.S. Income Tax Return and any Mixed
Business Non-Income Tax Returns, in each case for a Pre-Closing Period or a
Straddle Period required to be filed by Red Lion or a Red Lion Entity after the
Closing Date, and Red Lion shall pay, or cause such Red

 

11

--------------------------------------------------------------------------------


 

Lion Entity to pay, all Taxes shown to be due and payable on such Tax Return;
provided that Navy shall reimburse Red Lion for any such Taxes that are Navy
Taxes (for the avoidance of doubt taking into account those payments (if any) of
Taxes with respect to such Tax Return made on or prior to the Closing Date).

 

Section 2.03          Single Business Returns.  Except as set forth in
Section 2.01(d), (a) Navy shall prepare and file (or cause a Navy Entity to
prepare and file) any Single Business Return for a Pre-Closing Period or a
Straddle Period required to be filed by Navy or a Navy Entity and shall pay, or
cause such Navy Entity to pay, all Taxes shown to be due and payable on such Tax
Return; provided that Red Lion shall reimburse Navy for any such Taxes that are
Red Lion Taxes (for the avoidance of doubt taking into account those payments
(if any) of Taxes with respect to such Tax Return made on or prior to the
Closing Date), and (b) Red Lion shall prepare and file (or cause a Red Lion
Entity to prepare and file) any Single Business Return for a Pre-Closing Period
or a Straddle Period required to be filed by Red Lion or a Red Lion Entity and
Red Lion shall pay, or cause such Red Lion Entity to pay, all Taxes shown to be
due and payable on such Tax Return; provided that Navy shall reimburse Red Lion
for any such Taxes that are Navy Taxes (for the avoidance of doubt taking into
account those payments (if any) of Taxes with respect to such Tax Return made on
or prior to the Closing Date).

 

Section 2.04          Tax Return Procedures.

 

(a)           Procedures relating to Tax Returns other than Single Business
Returns.

 

(i)            Navy Consolidated Returns.  With respect to all Navy Consolidated
Returns, Navy shall include only the items of income, gain, deduction, loss and
credit determined as if there was a closing of the books as of the close of the
Closing Date.  Navy shall prepare the portions of such Navy Consolidated Returns
that relate to the Red Lion Business in a manner that is consistent with Past
Practice unless otherwise required by applicable Law and shall provide a draft
of such portions of such Navy Consolidated Return to Red Lion for its review and
comment at least thirty (30) days prior to the Due Date for such Navy
Consolidated Return, provided, however, that nothing herein shall prevent Navy
from timely filing any such Navy Consolidated Return.  The Parties shall
negotiate in good faith to resolve all disputed issues.  Any disputes that the
Parties are unable to resolve shall be resolved by the Accounting Firm pursuant
to Section 8.01.  In the event that any dispute is not resolved (whether
pursuant to good faith negotiations among the Parties or by the Accounting Firm)
prior to the Due Date for the filing of any Navy Consolidated Return, such Navy
Consolidated Return shall be timely filed by Navy and the Parties agree to amend
such Navy Consolidated Return as necessary to reflect the resolution of such
dispute in a manner consistent with such resolution.

 

(ii)           Mixed Business U.S. Income Tax Returns.  The Party required to
prepare and file any Mixed Business U.S. Income Tax Return (the “Preparing
Party”) shall prepare the portions of such Mixed Business U.S. Income Tax Return
that relates to the business of the other Party (the “Reviewing Party”) (the Red
Lion Business or the Navy Business, as the case may be) in a manner that is
consistent with Past Practice unless otherwise required by applicable Law and
shall provide a draft of such portion of

 

12

--------------------------------------------------------------------------------


 

such Mixed Business U.S. Income Tax Return to the Reviewing Party for its review
and comment at least thirty (30) days prior to the Due Date for such Mixed
Business U.S. Income Tax Return, provided, however, that nothing herein shall
prevent the Preparing Party from timely filing any such Mixed Business
U.S. Income Tax Return.  In the event that Past Practice is not applicable to a
particular item or matter, the Preparing Party shall determine the reporting of
such item or matter in good faith.  The Parties shall negotiate in good faith to
resolve all disputed issues.  Any disputes that the Parties are unable to
resolve shall be resolved by the Accounting Firm pursuant to Section 8.01.  In
the event that any dispute is not resolved (whether pursuant to good faith
negotiations among the Parties or by the Accounting Firm) prior to the Due Date
for the filing of any Mixed Business U.S. Income Tax Return, such Mixed Business
U.S. Income Tax Return shall be timely filed by the Preparing Party and the
Parties agree to amend such Mixed Business U.S. Income Tax Return as necessary
to reflect the resolution of such dispute in a manner consistent with such
resolution.

 

(iii)          Mixed Business Tax Returns.  The party that is required to
prepare and file any Mixed Business Non-U.S. Income Tax Return or Mixed Business
Non-Income Tax Return pursuant to Section 2.02 (the “Mixed Return Preparing
Party”) shall prepare any such Tax Returns consistent with Past Practice unless
otherwise required by Law.  In the event that Past Practice is not applicable to
a particular item or matter, the Mixed Return Preparing Party shall determine
the reporting of such item or matter in good faith.  The Mixed Return Preparing
Party shall submit to the other party (the “Mixed Return Reviewing Party”)
information relating to the portion of such Tax Return that relates to Taxes for
which the Mixed Return Reviewing Party is responsible pursuant to this
Agreement, and in no event shall the Mixed Return Preparing Party be required to
share any other information with the Mixed Return Reviewing Party, along with a
statement setting forth the calculation of the Tax reimbursable by the Mixed
Return Reviewing Party under Section 2.02 at least thirty (30) days prior to the
Due Date for such Tax Return, provided, however, that nothing herein shall
prevent the Mixed Return Preparing Party from timely filing any such Mixed
Business Non-U.S. Income Tax Return or Mixed Business Non-Income Tax Return. 
The Parties shall negotiate in good faith to resolve all disputed issues.  Any
disputes that the Parties are unable to resolve shall be resolved by the
Accounting Firm pursuant to Section 8.01.  In the event that any dispute is not
resolved (whether pursuant to good faith negotiations among the Parties or by
the Accounting Firm) prior to the Due Date for the filing of any Mixed Business
Non-U.S. Income Tax Return or Mixed Business Non-Income Tax Return, such Mixed
Business Non-U.S. Income Tax Return or Mixed Business Non-Income Tax Return, as
applicable, shall be timely filed by the Mixed Return Preparing Party and the
Parties agree to amend such Mixed Business Non-U.S. Income Tax Return or Mixed
Business Non-Income Tax Return, as applicable, as necessary to reflect the
resolution of such dispute in a manner consistent with such resolution.

 

(b)           Procedures relating to Single Business Returns.  The Party that is
required to prepare and file any Single Business Return pursuant to
Section 2.01(d) or 2.03 (the “Single Business Return Preparing Party”) which
reflects Taxes which are reimbursable by the other Party (the “Single Business
Return Reviewing Party”), in whole or in part, shall (x) unless otherwise
required by Law or agreed to in writing by the Single Business Return Reviewing

 

13

--------------------------------------------------------------------------------


 

Party, prepare such Tax Return in a manner consistent with Past Practice to the
extent such items affect the Taxes for which the Single Business Return
Reviewing Party is responsible pursuant to this Agreement, and (y) submit to the
Single Business Return Reviewing Party a draft of any such Tax Return (or to the
extent practicable the portion of such Tax Return that relates to Taxes for
which the Single Business Return Reviewing Party is responsible pursuant to this
Agreement) along with a statement setting forth the calculation of the Tax shown
due and payable on such Tax Return reimbursable by the Single Business Return
Reviewing Party under Section 2.01(d) or 2.03 at least thirty (30) days prior to
the Due Date for such Tax Return provided, however, that nothing herein shall
prevent the Single Business Return Preparing Party from timely filing any such
Single Business Return.  The Parties shall negotiate in good faith to resolve
all disputed issues.  Any disputes that the Parties are unable to resolve shall
be resolved by the Accounting Firm pursuant to Section 8.01.  In the event that
any dispute is not resolved (whether pursuant to good faith negotiations among
the Parties or by the Accounting Firm) prior to the Due Date for the filing of
any Single Business Return, such Single Business Return shall be timely filed by
the Single Business Return Preparing Party and the Parties agree to amend such
Single Business Return as necessary to reflect the resolution of such dispute in
a manner consistent with such resolution.

 

(c)           Notwithstanding anything to the contrary in this Article II, the
portion of any Tax Return that relates to any Restructuring Taxes shall be
prepared by Navy in the manner determined by Navy in its sole discretion (or, if
such Tax Return is required to be prepared by Red Lion, shall be prepared by Red
Lion in the manner determined by Navy in its sole discretion, provided, however,
that nothing herein shall obligate Red Lion to take a position on a Tax Return
that is inconsistent with applicable law), provided, further, that to the extent
such Tax Return relates to any Taxes other than U.S. federal, state or local
Taxes, Navy shall provide a draft of any such portion of any such Tax Return to
Red Lion for its review and comment at least thirty (30) days prior to the Due
Date for such Tax Return, provided, however, that nothing herein shall prevent
Navy or Red Lion from timely filing any such Tax Return.  The Parties shall
negotiate in good faith to resolve all disputed issues.  Any disputes that the
Parties are unable to resolve shall be resolved by the Accounting Firm pursuant
to Section 8.01.  In the event that any dispute is not resolved (whether
pursuant to good faith negotiations among the Parties or by the Accounting Firm)
prior to the Due Date for the filing of any such Tax Return, such Tax Return
shall be timely filed by Navy and the Parties agree to amend such Tax Return as
necessary to reflect the resolution of such dispute in a manner consistent with
such resolution.

 

Section 2.05          Straddle Period Tax Allocation.  Navy and Red Lion shall
take all actions necessary or appropriate to close the taxable year of Red Lion
and each Red Lion Entity for all Tax purposes as of the close of the Closing
Date to the extent required or permitted by applicable Law.  If applicable Law
does not require or permit Red Lion or a Red Lion Entity, as the case may be, to
close its taxable year on the Closing Date, then the allocation of income or
deductions required or permitted to determine any Taxes or other amounts
attributable to the portion of the Straddle Period ending on, or beginning
after, the Closing Date shall (i) in the case of Taxes that are based upon or
related to income or receipts or imposed on a transactional basis, be deemed
equal to the amount that would be payable if the Tax year or period ended on the
Closing Date; and (ii) in the case of other Taxes, be allocated pro rata per day
between the portion of the period ending on the Closing Date and the portion of
the period beginning the day after the Closing Date; provided that exemptions,
allowances or deductions that are calculated on an annual or

 

14

--------------------------------------------------------------------------------


 

periodic basis shall be allocated between such portions in proportion to the
number of days in each such portion.

 

Section 2.06          Timing of Payments.  All Taxes required to be paid or
caused to be paid pursuant to this Article II by either Navy or a Navy Entity or
Red Lion or a Red Lion Entity, as the case may be, to an applicable Taxing
Authority or reimbursed by Navy or Red Lion to the other Party pursuant to this
Agreement, shall, in the case of a payment to a Taxing Authority, be paid on or
before the Due Date for the payment of such Taxes and, in the case of a
reimbursement to the other Party, be paid at least two (2) business days before
the Due Date for the payment of such Taxes by the other Party.

 

Section 2.07          Expenses.  Except as provided in Sections 3.01 and 3.02
(in respect of indemnification) and 8.01 (in respect of the Accounting Firm),
each Party shall bear its own expenses incurred in connection with this
Article II.

 

Section 2.08          Apportionment of Red Lion Taxes.  For all purposes of this
Agreement, but subject to Section 4.03, Navy and Red Lion shall jointly
determine in good faith which Tax Items are properly attributable to assets or
activities of the Red Lion Business (and in the case of a Tax Item that is
properly attributable to both the Red Lion Business and the Navy Business, the
allocation of such Tax Item between the Red Lion Business and the Navy Business)
in a manner consistent with the provisions hereof and any disputes shall be
resolved by the Accounting Firm in accordance with Section 8.01.

 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.01          Indemnification by Navy.  Navy shall pay, and shall
indemnify and hold Red Lion and each Red Lion Entity harmless from and against,
without duplication, (a) all Navy Taxes, (b) all Taxes incurred by Red Lion or
any Red Lion Entity by reason of the breach by Navy of any of its
representations, warranties or covenants hereunder, and (c) any costs and
expenses related to the foregoing (including reasonable attorneys’ fees and
expenses).

 

Section 3.02          Indemnification by Red Lion.  Red Lion shall pay, and
shall indemnify and hold Navy and each Navy Entity harmless from and against,
without duplication, (a) all Red Lion Taxes, (b) all Taxes incurred by Navy or
any Navy Entity by reason of the breach by Red Lion of any of its
representations, warranties or covenants hereunder, and (c) any costs and
expenses related to the foregoing (including reasonable attorneys’ fees and
expenses).  Notwithstanding anything herein to the contrary, in no event shall
Red Lion be required to indemnify Navy or any Navy Entity for Taxes imposed as a
result of the application of Section 355(d) of the Code to the NIFI
Distribution.

 

Section 3.03          Indemnity Survival.  Each Party’s right to indemnification
under Sections 3.01 and 3.02 shall terminate thirty (30) days following the
expiration of the applicable statute of limitations.

 

15

--------------------------------------------------------------------------------


 

Section 3.04          Characterization of and Adjustments to Payments.

 

(a)           For all Tax purposes, Navy and Red Lion agree to treat (i) any
payment required by this Agreement (other than payments with respect to interest
accruing after the Closing Date) as either a contribution by Navy to Red Lion or
a Red Lion Entity or a distribution by Red Lion or a Red Lion Entity to Navy, as
the case may be, occurring immediately prior to the Closing Date and (ii) any
payment of non-federal Taxes by or to a Taxing Authority or any payment of
interest as taxable or deductible, as the case may be, as paid to the Party
entitled under this Agreement to retain such payment or required under this
Agreement to make such payment, in either case except as otherwise required by
applicable Law.

 

(b)           Any indemnity payment under this Article III shall be decreased to
take into account an amount equal to the Tax Benefit actually realized by the
Indemnified Party (which Tax Benefit would not have arisen or been realized but
for such indemnified liability).

 

Section 3.05          Timing of Indemnification Payments.  Indemnification
payments in respect of any liabilities for which an Indemnified Party is
entitled to indemnification pursuant to this Article III shall be paid by the
Indemnifying Party to the Indemnified Party within ten (10) days after written
notification thereof by the Indemnified Party, including reasonably satisfactory
documentation setting forth the basis for, and calculation of, the amount of
such indemnification payment.

 

ARTICLE IV

 

REFUNDS, CARRYBACKS, TIMING DIFFERENCE AND TAX ATTRIBUTES

 

Section 4.01          Refunds.

 

(a)           Except as provided in this Section 4.01 or Section 4.02, Navy
shall be entitled to all Refunds of Taxes for which Navy is responsible pursuant
to Article III, and Red Lion shall be entitled to all Refunds of Taxes for which
Red Lion is responsible pursuant to Article III and Refunds that are accrued and
reflected in the Working Capital adjustment pursuant to section 2.7 of the
Separation Agreement.  A Party receiving a Refund to which the other Party is
entitled pursuant to this Agreement shall pay the amount to which such other
Party is entitled within ten (10) days after the receipt of the Refund.

 

(b)           In the event of an Adjustment relating to Taxes for which one
Party is responsible pursuant to Article III which would have given rise to a
Refund but for an offset against the Taxes for which the other Party is or may
be responsible pursuant to Article III (the “Benefited Party”), then the
Benefited Party shall pay to the other Party, within ten (10) days of the Final
Determination of such Adjustment an amount equal to the amount of such reduction
in the Taxes of the Benefited Party plus interest at the rate set forth in
Section 6621(a)(1) on such amount for the period from the filing date of the Tax
Return that would have given rise to such Refund to the payment date.

 

(c)           Notwithstanding Section 4.01(a), to the extent that a Party
applies or causes to be applied an overpayment of Taxes as a credit toward or a
reduction in Taxes otherwise payable (or a Taxing Authority requires such
application in lieu of a Refund) and such overpayment of Taxes, if received as a
Refund, would have been payable by such Party to the

 

16

--------------------------------------------------------------------------------


 

other Party pursuant to this Section 4.01, such Party shall pay such amount to
the other Party no later than the Due Date of the Tax Return for which such
overpayment is applied to reduce Taxes otherwise payable.

 

(d)           To the extent that the amount of any Refund under this
Section 4.01 is later reduced by a Taxing Authority or in a Tax Proceeding, such
reduction shall be allocated to the Party to which such Refund was allocated
pursuant to this Section 4.01 and an appropriate adjusting payment shall be
made.

 

Section 4.02          Carrybacks.

 

(a)           The carryback of any loss, credit or other Tax Attribute from any
Post-Closing Period shall be in accordance with the provisions of the Code and
Treasury Regulations (and any applicable state, local or foreign Laws).

 

(b)           Except to the extent otherwise consented to by Navy or prohibited
by applicable Law, Red Lion shall elect to relinquish, waive or otherwise forgo
the carryback of any loss, credit or other Tax Attribute from any Post-Closing
Period to any Pre-Closing Period or Straddle Period (a “Carryback”).  In the
event that Red Lion (or the appropriate member of the Red Lion Group) is
prohibited by applicable Law to relinquish, waive or otherwise forgo a Carryback
(or Navy consents to a Carryback), Navy shall cooperate with Red Lion, at Red
Lion’s expense, in seeking from the appropriate Taxing Authority such Refund as
reasonably would result from such Carryback, to the extent that such Refund is
directly attributable to such Carryback, and shall pay over to Red Lion the
amount of such Refund within ten (10) days after such Refund is received;
provided, however, that Red Lion shall indemnify and hold the members of the
Navy Group harmless from and against any and all collateral Tax consequences
resulting from or caused by any such Carryback, including, without limitation,
the loss or postponement of any benefit from the use of Tax Attributes generated
by a member of the Navy Group if (i) such Tax Attributes expire unutilized, but
would have been utilized but for such Carryback, or (ii) the use of such Tax
Attributes is postponed to a later taxable period than the taxable period in
which such Tax Attributes would have been utilized but for such Carryback.

 

Section 4.03          Tax Attributes.

 

(a)           Navy and Red Lion shall jointly determine in good faith the
allocation of Tax Attributes arising in a Pre-Closing Period to the Navy Group
and the Red Lion Group in accordance with the Code and Treasury Regulations,
including Treasury Regulations Sections 1.1502-9T(c), 1.1502-21, 1.1502-21T,
1.1502-22, 1.1502-79 and, if applicable, 1.1502-79A (and any applicable state,
local and foreign Laws); provided, that (i) earnings and profits will be
allocated in accordance with Code Section 312(h) and Treasury Regulations
Sections 1.312-10(b) and 1.1502-33(e) and (ii) Navy shall make any determination
as to (A) basis, and (B) valuation, and shall make such determination consistent
with Past Practice, where applicable.  Navy and Red Lion hereby agree to compute
all Taxes for Post-Closing Periods consistently with the determination of the
allocation of Tax Attributes pursuant to this Section 4.03(a) unless otherwise
required by a Final Determination.

 

17

--------------------------------------------------------------------------------


 

(b)           To the extent that the amount of any Tax Attribute is later
reduced or increased by a Taxing Authority or Tax Proceeding, such reduction or
increase shall be allocated to the Party to which such Tax Attribute was
allocated pursuant to Section 4.03(a).

 

Section 4.04          [Reserved]

 

Section 4.05          Timing Differences.  If pursuant to a Final Determination
any Tax Benefit is actually realized by a member of the Red Lion Group as a
result of an Adjustment to any Taxes for which a member of the Navy Group is
responsible hereunder (or Tax Attribute of a member of the Navy Group) and such
Tax Benefit would not have arisen or been realized but for such Adjustment, or
if pursuant to a Final Determination any Tax Benefit is actually realized by a
member of the Navy Group as a result of an Adjustment to any Taxes for which a
member of the Red Lion Group is responsible hereunder (or Tax Attribute of a
member of the Red Lion Group) and such Tax Benefit would not have arisen or been
realized but for such Adjustment, Red Lion or Navy, as the case may be, shall
make a payment to either Navy or Red Lion, as appropriate, within thirty
(30) days following the realization of any such Tax Benefit, in an amount equal
to the Tax Benefit actually realized (including any Tax Benefit actually
realized as a result of the payment).

 

ARTICLE V

 

TAX PROCEEDINGS

 

Section 5.01          Notification of Tax Proceedings.  Within ten (10) days
after an Indemnified Party becomes aware of the commencement of a Tax Proceeding
that may give rise to Taxes for which an Indemnifying Party is responsible
pursuant to Article III, such Indemnified Party shall notify the Indemnifying
Party of such Tax Proceeding, and thereafter shall promptly forward or make
available to the Indemnifying Party copies of notices and communications
relating to such Tax Proceeding.  The failure of the Indemnified Party to notify
the Indemnifying Party of the commencement of any such Tax Proceeding within
such ten (10) day period or promptly forward any further notices or
communications shall not relieve the Indemnifying Party of any obligation which
it may have to the Indemnified Party under this Agreement except to the extent
that the Indemnifying Party is actually prejudiced by such failure.

 

Section 5.02          Tax Proceeding Procedures Generally.

 

(a)           Tax Proceedings relating to Navy Consolidated Returns, Mixed
Business U.S. Income Tax Returns and Single Business U.S. Income Tax Returns.

 

(i)            Except as provided in Section 5.03, Navy (including through a
Navy Entity) shall be entitled to contest, compromise and settle any Adjustment
proposed, asserted or assessed pursuant to any Tax Proceeding with respect to
any Navy Consolidated Return, Mixed Business U.S. Income Tax Return, or Single
Business Return required to be prepared by Navy or a Navy Entity pursuant to
Section 2.01, and any such defense shall be made diligently and in good faith;
provided that to the extent that such Tax Proceeding could materially affect the
amount of Taxes for which Red Lion is responsible pursuant to Article III, Navy
(A) shall keep Red Lion informed in a timely

 

18

--------------------------------------------------------------------------------


 

manner of all actions proposed to be taken by Navy with respect to such Tax
Proceeding (but limited to the portion of such Tax Proceeding that relates to
Taxes for which Red Lion is responsible pursuant to Article III) and (B), shall
permit Red Lion to participate in all proceedings with respect to such Tax
Proceeding (but limited to the portion of such Tax Proceeding that relates to
Taxes for which Red Lion is responsible pursuant to Article III) and shall not
settle any such Tax Proceeding without the prior written consent of Red Lion,
which shall not be unreasonably withheld, delayed or conditioned.

 

(ii)           Except as provided in Section 5.03, Red Lion (including through a
Red Lion Entity) shall be entitled to contest, compromise and settle any
Adjustment proposed, asserted or assessed pursuant to any Tax Proceeding with
respect to any Mixed Business U.S. Income Tax Return or Single Business Return
required to be prepared by Red Lion or a Red Lion Entity pursuant to
Section 2.01, and any such defense shall be made diligently and in good faith;
provided that to the extent that such Tax Proceeding could materially affect the
amount of Taxes for which Navy is responsible pursuant to Article III, Red Lion
(A) shall keep Navy informed in a timely manner of all actions proposed to be
taken by Red Lion with respect to such Tax Proceeding (but limited to the
portion of such Tax Proceeding that relates to Taxes for which Navy is
responsible pursuant to Article III) and (B) shall permit Navy to participate in
all proceedings with respect to such Tax Proceeding (but limited to the portion
of such Tax Proceeding that relates to Taxes for which Navy is responsible
pursuant to Article III) and shall not settle any such Tax Proceeding without
the prior written consent of Navy, which shall not be unreasonably withheld,
delayed or conditioned.

 

(b)           Tax Proceedings relating to Mixed Business Non-U.S. Income Tax
Returns and Mixed Business Non-Income Tax Returns.  The Mixed Return Preparing
Party with respect to any Mixed Business Non-U.S. Income Tax Return or Mixed
Business Non-Income Tax Return shall be entitled to contest, compromise and
settle any Adjustment proposed, asserted or assessed pursuant to any Tax
Proceeding with respect to such Tax Return and any such defense shall be made
diligently and in good faith; provided that the Mixed Return Preparing Party
shall (i) keep the Mixed Return Reviewing Party informed in a timely manner of
all actions proposed to be taken by the Mixed Return Preparing Party with
respect to such Tax Proceeding and, (ii) to the extent such Tax Proceeding could
materially affect the amount of Taxes for which the Mixed Return Reviewing Party
is responsible pursuant to Article III, shall permit the Mixed Return Reviewing
Party to participate in all proceedings with respect to such Tax Proceeding (but
limited to the portion of such Tax Proceeding that relates to Taxes for which
the Mixed Return Reviewing Party is responsible pursuant to Article III) and
shall not settle any such Tax Proceeding without the prior written consent of
the Mixed Return Reviewing Party, which shall not be unreasonably withheld,
delayed or conditioned.

 

(c)           Tax Proceedings relating to Single Business Returns.  Except as
provided in Sections 5.02(a) and 5.03, the Indemnifying Party shall be entitled
to contest, compromise and settle any Adjustment proposed, asserted or assessed
pursuant to any Tax Proceeding with respect to any Single Business Return for
which the Indemnifying Party is responsible pursuant to Article III and any such
defense shall be made diligently and in good faith; provided, that the
Indemnifying Party shall keep the Indemnified Party informed in a timely manner
of all actions

 

19

--------------------------------------------------------------------------------


 

proposed to be taken by the Indemnifying Party and shall permit the Indemnified
Party to participate in all proceedings with respect to such Tax Proceeding.

 

Section 5.03                             Tax Proceedings in respect of
Restructuring Taxes and Disqualifying Actions.

 

(a)                                 Navy and Red Lion shall be entitled to
jointly contest, compromise and settle any Adjustment proposed, asserted or
assessed pursuant to any Tax Proceeding relating to (i) Restructuring Taxes (to
the extent reflected on a Tax Return including solely Red Lion or any Red Lion
Entities) and (ii) any Taxes attributable to a Red Lion Disqualifying Action.

 

(b)                                 Navy shall be entitled to contest,
compromise and settle any Adjustment proposed, asserted or assessed pursuant to
any Tax Proceeding relating to (i) Restructuring Taxes (to the extent reflected
on a Tax Return of Navy or a Navy Entity) and (ii) any Taxes attributable to a
Navy Disqualifying Action, and shall defend such Adjustment diligently and in
good faith; provided that Navy shall keep Red Lion informed in a timely manner
of all actions taken or proposed to be taken by Navy.

 

Section 5.04                             Tax Proceedings in respect of Transfer
Pricing Matters.  Notwithstanding anything to the contrary in this Article V, if
(a) a Tax Proceeding that relates to transfer pricing matters (including, for
the avoidance of doubt, any proceeding that is part of a competent authority
process) would reasonably be expected to give rise to an Adjustment of Taxes for
which one party is responsible pursuant to Article III, and (b) such responsible
party is not the party entitled to control such Tax Proceeding pursuant to this
Article V, then the party entitled to control such Tax Proceeding shall permit
such responsible party to participate in all proceedings with respect to such
Tax Proceeding (or, if Red Lion is such responsible party, solely the portion of
such Tax Proceeding that relates to Taxes for which Red Lion is responsible
pursuant to Article III), and shall not agree to any settlement or compromise of
such Tax Proceeding without the consent of such responsible party, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

ARTICLE VI

 

INTENDED TAX TREATMENT OF CERTAIN TRANSACTIONS

 

Section 6.01                             [Reserved]

 

Section 6.02                             Restrictions Relating to the
Restructuring.

 

(a)                                 General.  Neither Navy nor Red Lion shall,
nor shall Navy or Red Lion permit, any Navy Entity or any Red Lion Entity,
respectively, to take or fail to take, as applicable, any action that
constitutes a Disqualifying Action described in the definitions of Navy
Disqualifying Action and Red Lion Disqualifying Action, respectively.

 

(b)                                 Restrictions.  Prior to the first day
following the second anniversary of the Merger (the “Restriction Period”),
except as required pursuant to any agreement to which Red Lion or NCPS became
bound prior to the Effective Time, Red Lion:

 

20

--------------------------------------------------------------------------------


 

(i)                                     shall, and shall cause its Subsidiaries
to continue and cause to be continued the active conduct of the Red Lion
Business (within the meaning of Sections 355(a)(1)(C) and 355(b) of the Code and
taking into account Section 355(b)(3) of the Code), in all cases as conducted
immediately prior to the Restructuring;

 

(ii)                                  shall not, and shall not permit its
Subsidiaries that conduct the Red Lion Business to, voluntarily dissolve or
liquidate (including any action that is a liquidation for federal income tax
purposes);

 

(iii)                               shall not, and shall not permit its
Subsidiaries to (or enter into any agreement, understanding, arrangement, or
substantial negotiations to (within the meaning of Section 355(e) of the Code
and Treasury Regulation Section1.355-7)) engage in any Prohibited Issuance;

 

(iv)                              shall not, and shall not permit its
Subsidiaries to (or enter into any agreement, understanding, arrangement, or
substantial negotiations to (within the meaning of Section 355(e) of the Code
and Treasury Regulation Section 1.355-7)), sell or dispose of any Red Lion
Entity in the chain of ownership that includes NCPS (including NCPS); provided,
however, that sales or dispositions of any such Red Lion Entity to any Person
that is a direct or indirect wholly owned Subsidiary of Red Lion shall be
permitted; and

 

(v)                                 shall not, and shall not permit NCPS or any
entity in the chain of NCPS ownership to, sell, transfer, or otherwise dispose
of or agree to, sell, transfer or otherwise dispose (including in any
transaction treated for federal income tax purposes as a sale, transfer or
disposition) of assets (including, any shares of capital stock of a Subsidiary)
that, in the aggregate, constitute more than 30% of the consolidated gross
assets of NCPS.  The foregoing sentence shall not apply to (1) sales, transfers,
or dispositions of assets in the Ordinary Course of Business, (2) any cash paid
to acquire assets from an unrelated Person in an arm’s-length transaction,
(3) any assets transferred to a Person that is disregarded as an entity separate
from the transferor for federal income tax purposes, (4) any mandatory or
optional repayment (or pre-payment) of any indebtedness of Red Lion or any
member of the Red Lion Group or (5) any merger, consolidation or amalgamation of
Red Lion or any of its Subsidiaries  with any Person that is a direct or
indirect wholly owned Subsidiary of Red Lion.  The percentages of gross assets
or consolidated gross assets of NCPS sold, transferred, or otherwise disposed
of, shall be based on the fair market value of the gross assets of NCPS owned as
of the Closing Date.  For purposes of this Section 6.02(b)(v), a merger of Red
Lion or one of its Subsidiaries with and into any Person that is not a wholly
owned Subsidiary of Red Lion shall constitute a disposition of all of the assets
of Red Lion or such Subsidiary.

 

(c)                                  Notwithstanding the restrictions imposed by
Section 6.02(b), during the Restriction Period, Red Lion or a Red Lion Entity
may proceed with any of the actions or transactions described therein, if
(i) Red Lion shall first have requested Navy to obtain a ruling in accordance
with Section 6.03(a) to the effect that such action or transaction will not
affect the Intended Tax Treatment of the U.S. Distributions and Navy shall have
received such a ruling in form and substance reasonably satisfactory to it,
(ii) Red Lion shall have provided to Navy an

 

21

--------------------------------------------------------------------------------


 

Unqualified Tax Opinion in form and substance reasonably satisfactory to Navy,
or (iii) Navy shall have waived in writing the requirement to obtain such ruling
or opinion.  In determining whether a ruling or opinion is reasonably
satisfactory, Navy may consider, among other factors, the appropriateness of any
underlying assumptions or representations used as a basis for the ruling or
opinion and the views on the substantive merits.

 

(d)                                 Navy Consultation Right. During the
Restriction Period, at least thirty (30) days prior to Red Lion or any entity in
the chain of NCPS ownership (including NCPS) (i) issuing shares, options,
warrants or similar interests (other than any such interests (x) issued, in a
transaction, other than a Prohibited Issuance, to which Code Sections 83 or
421(a) or (b) applies, to a person for the performance of services as an
employee, director, or independent contractor for Red Lion, Penny or any
affiliate, (y) prohibited from being issued under 6.02(b)(iii) or (z) subject to
preemptive rights under Section 6.3(b) of the Bye-Laws of Red Lion Ltd.),
(ii) merging with an entity not on the Prohibited Entities List, (iii) amending
its Memorandum of Association, certificate of incorporation or other
organizational documents, or taking any other action affecting its capital
stock, in each case in a manner that diminishes Navy’s relative per-share voting
rights with respect to Red Lion or such entity, or (iv) agreeing to be acquired
by an entity not on the Prohibited Entities List (each, a “Proposed Action”):

 

(i)                                     Red Lion shall provide written notice of
such Proposed Action to Navy’s general counsel (the “Navy General Counsel”)
describing the steps to be taken pursuant to such Proposed Action and the
parties involved in such Proposed Action (the “Proposed Action Notice”);

 

(ii)                                  Red Lion and Navy will cooperate with each
other and provide each other such information as Red Lion or Navy, as
applicable, reasonably determines to be necessary for it to determine whether
the Proposed Action may compromise the Intended Tax Treatment of the U.S.
Distributions.

 

(iii)                               The Navy General Counsel shall, within
twenty (20) days of receipt of the Proposed Action Notice, respond in writing to
Red Lion informing Red Lion that Navy objects to the Proposed Action because
Navy has determined in good faith that there is a reasonable risk that the
Proposed Action would cause the U.S. Distributions to fail to qualify for the
Intended Tax Treatment (such written response, the “Navy Consultation
Statement”).  In the event that Navy objects to the Proposed Action pursuant to
the preceding sentence, the Navy Consultation Statement shall set forth a
detailed explanation specifying the factual basis and legal analysis supporting
Navy’s good faith assessment that there is a reasonable risk that the Proposed
Action would cause the U.S. Distributions to fail to qualify for the Intended
Tax Treatment;

 

(iv)                              Following receipt of the Navy Consultation
Statement, Red Lion or the Red Lion Entity shall be permitted to take the
Proposed Action.  Notwithstanding anything in this Agreement to the contrary,
Red Lion shall indemnify Navy for any Taxes imposed as a result of the U.S.
Distributions failing to qualify for the Intended Tax Treatment as a result of
Red Lion or a Red Lion Entity taking a Proposed Action if (1) no Tax would have
been imposed but for an agreement, understanding, arrangement or substantial
negotiations during the two-year period ending on the date of the

 

22

--------------------------------------------------------------------------------


 

Restructuring by persons who were directors, officers or by another person or
persons with the implicit or explicit permission of one or more of such
officers, directors, or controlling shareholders of Penny or any of its
Subsidiaries, or (2) Navy properly objected to such Proposed Action in
accordance with the terms of this Section 6.02(d). For the avoidance of doubt,
Red Lion shall not be required to indemnify Navy pursuant to this
Section 6.02(d)(iv) for any Taxes imposed as a result of the U.S. Distributions
failing to qualify for the Intended Tax Treatment as a result of a Proposed
Action taken following completion of the consultation process described in this
Section 6.02(d) if (i) Navy does not object to such Proposed Action and
(ii) either (A) no event or circumstance described in (1) above occurred, or
(B) an event or circumstance described in (1) above has occurred, but the Tax
would have been imposed even had such event or circumstance not occurred.

 

(e)                                  Tax Reporting.  Each of Navy and Red Lion
covenants and agrees that it will not take, and will cause its respective
Affiliates to refrain from taking, any position on any Income Tax Return that is
inconsistent with the Intended Tax Treatment of the U.S. Distributions.

 

(f)                                   For the avoidance of doubt,
notwithstanding the restrictions set forth in this Section 6.02, Red Lion shall
be permitted to enter into the Merger and the Merger shall not be considered to
be a Red Lion Disqualifying Action, but shall not impact any obligations of the
parties under this Agreement.

 

Section 6.03                             Procedures Regarding Opinions and
Rulings.

 

(a)                                 If Red Lion notifies Navy that it desires to
take one of the actions described in Section 6.02(b) (a “Notified Action”), Navy
shall cooperate with Red Lion and use its reasonable best efforts to seek to
obtain a ruling from the IRS or an Unqualified Tax Opinion for the purpose of
permitting Red Lion to take the Notified Action unless Navy shall have waived
the requirement to obtain such ruling or opinion.  If such a ruling is to be
sought, Navy shall apply for such ruling and Navy and Red Lion shall jointly
control the process of obtaining such ruling.  In no event shall Navy be
required to file any ruling request under this Section 6.03(a) unless Red Lion
represents that (i) it has read such ruling request, and (ii) all information
and representations, if any, relating to any member of the Red Lion Group,
contained in such ruling request documents are (subject to any qualifications
therein) true, correct and complete.  Red Lion shall reimburse Navy for all
reasonable costs and expenses incurred by the Navy Group in obtaining a ruling
or Unqualified Tax Opinion requested by Red Lion within ten (10) days after
receiving an invoice from Navy therefor.

 

(b)                                 Navy shall have the right to obtain a ruling
or an Unqualified Tax Opinion at any time in its sole and absolute discretion. 
If Navy determines to obtain such ruling or opinion, Red Lion shall (and shall
cause each Red Lion Entity to) cooperate with Navy and take any and all actions
reasonably requested by Navy in connection with obtaining such ruling or opinion
(including by making any representation or reasonable covenant or providing any
materials requested by the IRS or the law firm issuing such opinion); provided,
that Red Lion shall not be required to make (or cause a Red Lion Entity to make)
any representation or covenant that is untrue or inconsistent with historical
facts, or as to future matters or events over

 

23

--------------------------------------------------------------------------------


 

which it has no control.  In connection with obtaining such ruling, Navy shall
apply for such ruling and shall have sole and exclusive control over the process
of obtaining such ruling.  Navy shall reimburse Red Lion for all reasonable
costs and expenses incurred by the Red Lion Group in cooperating with Navy’s
efforts to obtain a ruling or Unqualified Tax Opinion within ten (10) days after
receiving an invoice from Red Lion therefor.

 

(c)                                  Except as provided in Sections 6.03(a) and
(b), following the Effective Time, neither Red Lion nor any Red Lion Entity or
Affiliate shall seek any guidance from the IRS or any other Taxing Authority
(whether written, verbal or otherwise) at any time concerning the Restructuring
(including the impact of any transaction on the Restructuring).

 

ARTICLE VII

 

COOPERATION

 

Section 7.01                             General Cooperation.

 

(a)                                 The Parties shall each cooperate fully (and
each shall cause its respective Subsidiaries to cooperate fully) with all
reasonable requests in writing (“Information Request”) from another Party
hereto, or from an agent, representative or advisor to such Party, in connection
with the preparation and filing of Tax Returns (including the preparation of Tax
Packages), claims for Refunds, Tax Proceedings, and calculations of amounts
required to be paid pursuant to this Agreement, in each case, related or
attributable to or arising in connection with Taxes of any of the Parties or
their respective Subsidiaries covered by this Agreement and the establishment of
any reserve required in connection with any financial reporting (a “Tax
Matter”).  Such cooperation shall include the provision of any information
reasonably necessary or helpful in connection with a Tax Matter (“Information”)
and shall include, without limitation, at each Party’s own cost:

 

(i)                                     the provision of any Tax Returns of the
Parties and their respective Subsidiaries, books, records (including information
regarding ownership and Tax basis of property), documentation and other
information relating to such Tax Returns, including accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Taxing Authorities (which, in the case of any Navy Consolidated Return or
Mixed Business Income Tax Return, shall be limited to the portion of such Tax
Return that relates to Taxes for which Red Lion is responsible pursuant to this
Agreement);

 

(ii)                                  the execution of any document (including
any power of attorney) in connection with any Tax Proceedings of any of the
Parties or their respective Subsidiaries, or the filing of a Tax Return or a
Refund claim of the Parties or any of their respective Subsidiaries;

 

(iii)                               the use of the Party’s reasonable best
efforts to obtain any documentation in connection with a Tax Matter; and

 

(iv)                              the use of the Party’s reasonable best efforts
to obtain any Tax Returns (including accompanying schedules, related work
papers, and documents),

 

24

--------------------------------------------------------------------------------


 

documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries (which, in the case
of any Navy Consolidated Return or Mixed Business Income Tax Return, shall be
limited to the portion of such Tax Return, documents, books, records or other
information that relates to Taxes for which Red Lion is responsible pursuant to
this Agreement).

 

Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.

 

Section 7.02                             Retention of Records.  Navy and Red
Lion shall retain or cause to be retained (including by a Navy Entity or Red
Lion Entity, as the case may be) all Tax Returns, schedules and work papers, and
all material records or other documents relating thereto in their possession,
until sixty (60) days after the expiration of the applicable statute of
limitations (including any waivers or extensions thereof) of the taxable periods
to which such Tax Returns and other documents relate or until the expiration of
any additional period that any Party reasonably requests, in writing, with
respect to specific material records and documents.  A Party intending to
destroy any material records or documents shall provide the other Party with
reasonable advance notice and the opportunity to copy or take possession of such
records and documents.  The Parties hereto will notify each other in writing of
any waivers or extensions of the applicable statute of limitations that may
affect the period for which the foregoing records or other documents must be
retained.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01                             Dispute Resolution.  In the event of
any dispute between the Parties as to any matter covered by this Agreement, the
parties shall appoint a nationally recognized independent public accounting firm
(the “Accounting Firm”) to resolve such dispute.  In this regard, the Accounting
Firm shall make determinations with respect to the disputed items based solely
on representations made by Navy and Red Lion and their respective
representatives, and not by independent review, and shall function only as an
expert and not as an arbitrator and shall be required to make a determination in
favor of one Party only.  The Parties shall require the Accounting Firm to
resolve all disputes no later than thirty (30) days after the submission of such
dispute to the Accounting Firm, but in no event later than the Due Date for the
payment of Taxes or the filing of the applicable Tax Return, if applicable, and
agree that all decisions by the Accounting Firm with respect thereto shall be
final and conclusive and binding on the Parties.  The Accounting Firm shall
resolve all disputes in a manner consistent with this Agreement and, to the
extent not inconsistent with this Agreement, in a manner consistent with the
Past Practices of Navy and its Subsidiaries, except as otherwise required by
applicable Law.  The Parties shall require the Accounting Firm to render all
determinations in writing and to set forth, in reasonable detail, the basis for
such determination.  The fees and expenses of the Accounting Firm shall be borne
equally by the Parties.

 

Section 8.02                             Tax Sharing Agreements.  All Tax
sharing, indemnification and similar agreements, written or unwritten, as
between Navy or a Navy Entity, on the one hand, and Red Lion or a Red Lion
Entity, on the other (other than this Agreement or any other Transaction

 

25

--------------------------------------------------------------------------------


 

Agreement), shall be or shall have been terminated no later than the Effective
Time and, after the Effective Time, none of Navy or a Navy Entity, or Red Lion
or a Red Lion Entity shall have any further rights or obligations under any such
Tax sharing, indemnification or similar agreement.

 

Section 8.03                             Interest on Late Payments.  With
respect to any payment between the Parties pursuant to this Agreement not made
by the due date set forth in this Agreement for such payment, the outstanding
amount will accrue interest at a rate per annum equal to the rate in effect for
underpayments under Section 6621 of the Code from such due date to and including
the payment date.

 

Section 8.04                             Survival of Covenants.  Except as
otherwise contemplated by this Agreement, all covenants and agreements of the
Parties contained in this Agreement shall survive the Effective Time and remain
in full force and effect in accordance with their applicable terms.

 

Section 8.05                             Successors.  This Agreement shall be
binding on and inure to the benefit of any successor by merger, acquisition of
assets, or otherwise, and to any of the parties hereto (including without
limitation any successor of a Navy Entity or Red Lion Entity succeeding to the
Tax Attributes of either under Section 381 of the Code), to the same extent as
if such successor had been an original party to this Agreement.  As of the
Effective Time, this Agreement shall be binding on Penny and Penny shall be
subject to the obligations and restrictions imposed on Red Lion hereunder,
including, without limitation, with respect to the restrictions imposed on Red
Lion under Section 6.02.

 

Section 8.06                             Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
under any Law or as a matter of public policy, all other conditions and
provisions of this Agreement shall remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties to this Agreement shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner.

 

Section 8.07                             Entire Agreement.  Except as otherwise
expressly provided in this Agreement, this Agreement constitutes the entire
agreement of the Parties hereto with respect to the subject matter of this
Agreement and supersedes all prior agreements and undertakings, both written and
oral, between or on behalf of the Parties hereto with respect to the subject
matter of this Agreement.

 

Section 8.08                             Assignment; No Third-Party
Beneficiaries.  This Agreement shall not be assigned by any Party without the
prior written consent of the other Party hereto, except that each Party may
assign (a) any or all of its rights and obligations under this Agreement to any
of its Affiliates and (b) any or all of its rights and obligations under this
Agreement in connection with a sale or disposition of any of its assets or
entities or lines of business; provided, however, that, in each case, no such
assignment shall release such Party from any liability or obligation under this
Agreement nor change any of the steps in the Plan of Reorganization (as such
term is defined in the Separation Agreement).  Except as provided in Article III
with respect to indemnified Parties, this Agreement is for the sole benefit of
the Parties to this Agreement and their respective Subsidiaries and their
permitted successors and assigns and nothing in this

 

26

--------------------------------------------------------------------------------


 

Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 8.09                             Specific Performance.  In the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Party who is or is to be thereby aggrieved
shall have the right to specific performance and injunctive or other equitable
relief of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.  The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by the Parties to this
Agreement.

 

Section 8.10                             Amendment.  No provision of this
Agreement may be amended or modified except by a written instrument signed by
the Parties to this Agreement.  No waiver by any Party of any provision of this
Agreement shall be effective unless explicitly set forth in writing and executed
by the Party so waiving.  The waiver by any Party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
subsequent breach.

 

Section 8.11                             Rules of Construction.  Interpretation
of this Agreement shall be governed by the following rules of construction: 
(a) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires; (b) references to the terms Article, Section, paragraph, clause,
Exhibit and Schedule are references to the Articles, Sections, paragraphs,
clauses, exhibits and schedules of this Agreement unless otherwise specified;
(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement, including the Schedules and Exhibits
hereto; (d) references to “$” shall mean U.S. dollars; (e) the word “including”
and words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) references to “written” or “in writing” include in electronic
form; (h) provisions shall apply, when appropriate, to successive events and
transactions; (i) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (j) Navy and Red Lion have each participated in the negotiation
and drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
burdening either Party by virtue of the authorship of any of the provisions in
this Agreement or any interim drafts of this Agreement; and (k) a reference to
any Person includes such Person’s successors and permitted assigns.

 

Section 8.12                             Counterparts.  This Agreement may be
executed in one or more counterparts each of which when executed shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or portable document format (PDF) shall be as effective
as delivery of a manually executed counterpart of any such Agreement.

 

27

--------------------------------------------------------------------------------


 

Section 8.13                             Coordination with the Employee Benefits
Agreement.  To the extent any covenants or agreements between the Parties with
respect to employee withholding Taxes are set forth in the Employee Benefits
Agreement, such Taxes shall be governed exclusively by the Employee Benefits
Agreement and not by this Agreement.

 

Section 8.14                             Confidentiality.  The parties hereby
agree that the provisions of the Confidentiality Agreement (as defined in the
Merger Agreement) shall apply to all information and material furnished by any
party or its representatives hereunder (including any Information and any Tax
Returns).

 

Section 8.15                             Notices.  Any notice, demand, claim or
other communication under this Agreement will be in writing and will be deemed
to have been given (a) on delivery if delivered personally; (b) on the date on
which delivery thereof is guaranteed by the carrier if delivered by a national
courier guaranteeing delivery with an fixed number of days of sending; or (c) on
the date of facsimile transmission thereof if delivery is confirmed, but, in
each case, only if addressed to the Parties in the following manner at the
following addresses or facsimile numbers (or at the other address or other
number as a Party may specify by notice to the others):

 

If to:  Navy, to:

 

Nabors Industries Ltd.

Crown House

Second Floor

4 Par-la-Ville Road

Hamilton, HM 08

Bermuda

Attention:  Corporate Secretary

 

with a copy to:

 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 66057

Facsimile:  (281) 775-4319
Attention:  General Counsel

 

with a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, New York 10005

Facsimile:  (212) 530-5219

Attention:  Charles J. Conroy

Scott W. Golenbock

 

If to:  Red Lion, to:

 

C&J Energy Services Ltd.

 

28

--------------------------------------------------------------------------------


 

Canon’s Court

22 Victoria Street

Hamilton HM12

Bermuda

Attention:  Corporate Secretary

 

with a copy to:

 

C&J Energy Services Ltd.
3990 Rogerdale Rd.
Houston, Texas 77042

Facsimile:  (713) 325-5920

Attention:  Theodore Moore

 

with a copy to:

 

Vinson & Elkins LLP
1001 Fannin, Suite 2500
Houston, Texas 77007
Facsimile:  (713) 615-5956

Attention:  Jeffery B. Floyd

Stephen M. Gill

 

Any notice to Navy will be deemed notice to all members of the Navy Group, and
any notice to Red Lion will be deemed notice to all members of the Red Lion
Group.

 

Section 8.16                             Effective Date.  This Agreement shall
become effective as of the Separation Date.

 

[The remainder of this page is intentionally left blank.]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

Nabors Industries Ltd.

 

 

 

 

 

By

/s/ Mark D. Andrews

 

Name: Mark D. Andrews

 

Title: Corporate Secretary

 

 

 

 

 

Nabors Red Lion Limited

 

 

 

 

 

By

/s/ Mark D. Andrews

 

Name: Mark D. Andrews

 

Title: Director

 

--------------------------------------------------------------------------------